DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  comparison module in claim 1. The comparison module 40 (Fig. 1 of instant specification) is interpreted to be a computer, a server, a smart phone, or an integrated circuit (Para. 59 of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Allowable Subject Matter
Claims 1-22 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 11/23/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a fingerprint recognition system, applicable to determining a real fingerprint, comprising: at least one light emitter, emitting at least one patterned emitted light onto at least an object under test in a recognition area; at least one light receiver, electrically connected to the light emitter, for receiving at least one patterned reflected light reflected by the object under test, wherein an incident angle existing between the object under test and the patterned emitted light and a plurality of reflection angles existing between the object under test and the patterned reflected light, and the incident angle and the reflection angle being all between 0 degrees and 90 degrees; and a comparison module, electrically connected to the light emitter and the light receiver, for comparing the at least one patterned emitted light and the at least one patterned reflected light with each other, and generating a comparison information; wherein, when the comparison information is in a three-dimensional comparison interval, the comparison module determining that the object under test having a three-dimensional surface; otherwise, the comparison module determining that the object under test having a planar surface; the three-dimensional comparison interval being used as a reference value for judging whether the surface of the object under test is three-dimensional, and the patterned emitted light being selected from one or a combination of moving, rotating, zooming in, zooming out, flickering, and non-flickering modes.

U.S. Patent Application Publication 2019/0310724 A1 to Yeke Yazdandoost et al. discloses a through-display imaging architecture 200 d that illuminates the user's fingerprint from a pixel offset from the imaging aperture. The ray u15 is shown originating at pixel P6, offset from the imaging aperture of the display 222. As a result of the offset, the fingerprint of the user 202 is illuminated at an angle. As a result of the angle, portions of one or more valleys of the user's fingerprint can be illuminated to a different extent than if the same valley were illuminated from below. As such, by sequentially changing the pixel or pixels used to illuminate the fingerprint of the user—and thus the angle of illumination—the optical imaging array 214 

U.S. Patent Application Publication 2015/0324566 A1 to Miura et al. discloses an authentication device that authenticates an individual by using features of a biological object includes an input device 2 to place the biological object thereon, a plurality of image capture devices 9 that capture the biological object, an authentication processing unit 10 that processes images captured by the plurality of image capture devices, a plurality of light sources 3 to capture the features of the biological object and the biological object, and a storage device 14 that stores first feature data registered in advance. First, with execution of the program by the CPU 11, by a control signal transmitted to the input device 2 through the interface 13, the light 

U.S. Patent Application Publication 2015/0227773 A1 to Miesak et al. discloses an automatic fingerprint system includes an optical sensor having a first light source that provides 

However, none of the above teach or fairly suggest the fingerprint recognition system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622